DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-8 & 11-17 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The phrase “the ventilation system forming an integral part of said sandwich-type structure” in Claim 11, lines 4-5 & “the ventilation system as said integral part without the ventilation system being a separate stand-alone system” in Claim 16 are not found in the original disclosure and therefore constitute new matter and must be deleted from the claims. The Examiner notes that not only is being explicitly 

B) Claims 12-15 & 17 are also rejected due to their dependency on Claim 11.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 12-15 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “of material layers” Claims 1 & 7, last lines, renders the claim indefinite because it is not clear if the single layers earlier in the claim are part of the material layers or not. For the purposes of examination, “of material layers” has been construed to include the single layers earlier in Claims 1 & 7.

B) The term “a layer” in Claim 5 renders the claim indefinite because it is not clear if it refers back to the layers mentioned in Claim 1 or is a different layer. For the purposes of examination, “a layer” has been construed to be the respective single layer or another single layer.

C) The terms “a material layer” in Claims 12 & 15, “another material layer” in Claim 13 & “a sound stopping material layer” in Claim 15 renders the claims indefinite because it is not clear if they refer to the layers mentioned in Claim 11 or are different layers. For the purposes of examination, “a material layer” has been construed to be the single layer and “another material layer” has been construed to be the 

D) Claim 14 contains multiple material layers which render the claim indefinite. It is not clear what layers are related to the single layers in Claim 11 or are different layers and as such the scope of the claims are unknown. For the purposes of examination, the single layers of Claim 11 have been construed to be part of the sound stop layer and the two material layers of porous or open cell material.

E) The term “a movable soundproof booth” in Claim 17 renders the claim indefinite because it is not clear if it is different than the booth mentioned in Claim 11 or is further limiting that same soundproof booth. For the purposes if examination, “a movable soundproof booth” has been construed to be the same booth as is Claim 11.

F) Claims 3-4, 6 & 8 are also rejected due to their dependency on either claims 1 or 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 & 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,217,281 B1 to Jeng.

A) As per Claim 1, Jeng teaches a ventilation system (Jeng: Figure 4), comprising 
at least one fan (Jeng: Figure 4, Item 20) positioned at at least one air inlet aperture (Jeng: Figure 4, item 11) or at least one air outlet aperture for sucking air therethrough and providing an air flow; 
at least one ventilation aperture (Jeng: Figure 4, Item 12) for guiding air into the space to be ventilated; 
at least a first air channel (Jeng: Figure 4, top channel next to fan Item 20 with height “a”) and a second air channel (Jeng: Figure 4, middle air channel below Item 40 and above Item 501 with height “c”); 
wherein the first air channel is formed into a single layer of a sandwich-type wall, roof or floor structure of the space to be ventilated and the second air channel is formed into another single layer of the sandwich-type wall, roof (Jeng: Figure 4, each channel forms a single layer in the multi-layered roof structure) or floor structure of the space to be ventilated; and 
one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the at least one air inlet aperture to the at least one ventilation aperture (Jeng: Figure 4, airflow path from 20 down and out Item 12 [follow airflow arrows]), wherein the sandwich-type wall, roof, or floor structures formed of material layers on top of each other (**************************).

B) As per Claim 3, Jeng teaches that the first and the second air channels do not 3overlap in the direction perpendicular to the wall, roof or floor structure, except at said ends of the first and second air channels where the first and second air channels are joined (Jeng: Figure 4, top and middle channels only connect at rounded corner near Item “b”).

C) As per Claim 4, Jeng teaches that at least one further air channel formed into a different layer of the sandwich-type wall, roof (Jeng: Figure 4, bottom channel below 501 and above 30 forms single 

D) As per Claim 5, Jeng teaches that at least one of said air channels comprises curves or bends in a plane of a layer in which the at least one of said air channels is formed (Jeng: Figure 4, channels have bends).

E) As per Claim 6, Jeng teaches that the width of said air channels is larger than their height (Jeng: shown in Figure 2A applies to Figure 4 as well showing width to be significantly larger than height “a” and “b” in Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 & 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,123,874 to White in view of Jeng.

A) As per Claims 7, White teaches a soundproof space (White: Figure 1), comprising:
a sandwich-type roof, wall, and/or floor structure (White: best shown in Figure 7) comprising at least two layers of porous or open cell material (White: Figure 7, Items 44, made of fiberglass which is porous; Col. 4, lines 41-43) and at least one layer of sound stopping material, the layer of sound stopping material being of metal, plywood (White: structural components of ducts and panels in Figure 7 made from plywood, metal or plastics; Col. 4, lines 15-19), hardboard, plastic or composite metal; and 
a ventilation system comprising
at least one fan (White: Figure 7, item 90 can be positioned at Items 84-85) positioned at at least one air inlet aperture or at at least one air outlet aperture for sucking air therethrough and providing an air flow;
at least one ventilation aperture (White: Figure 7, Items 86 & 88) for guiding air into a space to be ventilated;
at least a first air channel (White: Figure 7, Item 96), wherein
the first air channel is formed into a single layer of the sandwich-type wall, roof and/or floor structure (White: Figure 7, Item 96 is a single layer in floor) and
wherein the sandwich-type wall, roof, or floor structure is formed of material layers on top of each other (White: Figure 7, floor is multi-layer system on top of each other).
White does not teach a second air channel;
the second air channel is formed into another single layer of the sandwich-type wall, roof and/or floor structure;
one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the at least one air inlet aperture to the at least one ventilation aperture.
However, Jeng teaches a second air channel (Jeng: Figure 4, middle air channel below Item 40 and above Item 501 with height “c”);

one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the at least one air inlet aperture to the at least one ventilation aperture (Jeng: Figure 4, airflow path from 20 down and out Item 12 [follow airflow arrows]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of White by adding a second channel, as taught by Jeng, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified White with these aforementioned teachings of Jeng with the motivation of further reducing noise transfer through the ventilation system.

B) As per Claim 8, White in view of Jeng teaches that the at least one air inlet aperture and/or the at least one air outlet aperture is positioned at the roof, the floor (White: Figure 5) or at the lower corners of the soundproof space.

C) As per Claim 11, White teaches a sandwich-type structure (White: Figure 7), comprising: 
material layers on top of each other to form said structure of a sandwich-type , the sandwich-type structure forming a floor of a soundproof space (White: Figure 7, floor is multi-layer system on top of each other); 
a ventilation system within the said sandwich-type structure, the ventilation system forming an integral part of the said sandwich-type structure (White: Figure 7, ventilation system is integrally part of the floor), the ventilation system comprising: 
at least one fan (White: Figure 7, item 90 can be positioned at Items 84-85) positioned at at least one air inlet aperture or at at least one air outlet aperture for sucking air therethrough and providing an air flow; 
at least one ventilation aperture (White: Figure 7, Items 86 & 88) for guiding air into the soundproof space to be ventilated; 

White does not teach that the sandwich-type structure forms a roof;
a second air channel;
the second air channel is formed into another single layer of said sandwich-type roof structure
and one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the air inlet aperture to the at least one ventilation aperture.
However, Jeng teaches a sandwich-type structure forming the roof (Jeng: Figure 1, blows air downward from ceiling into room);
a second air channel (Jeng: Figure 4, middle air channel below Item 40 and above Item 501 with height “c”);
the second air channel is formed into another single layer of the sandwich-type wall, roof and/or floor structure (Jeng: Figure 4, each channel forms a single layer in the multi-layered roof structure);
one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the at least one air inlet aperture to the at least one ventilation aperture (Jeng: Figure 4, airflow path from 20 down and out Item 12 [follow airflow arrows]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of White by adding a second channel and having the structure in the roof, as taught by Jeng, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified White with these aforementioned teachings of Jeng with the motivation of further reducing noise transfer through the ventilation system, in addition to providing a lower floor, thereby allowing for less of step up into the enclosure and insuring airflow downward allowing for less debris flowing up into the face of the occupant. 

D) As per Claims 12-14, White in view of Jeng teaches a sound stopping material layer (White: structural components of ducts in Figure 7 made from plywood, metal or plastics; Col. 4, lines 15-19) in between two material layers of porous or open cell material (White: Figure 7, Items 44, made of fiberglass 

E) As per Claim 15, White in view of Jeng teaches one of the said first and second channels in between a material layer of porous or open cell material of the sandwich-type structure (White: Figure 7, Items 44, made of fiberglass which is porous; Col. 4, lines 41-43) and a sound stopping material layer of metal, plywood, hardboard, plastic or composite metal (White: structural components of ducts in Figure 7 made from plywood, metal or plastics; Col. 4, lines 15-19).

F) As per Claim 16, White in view of Jeng teaches that the ventilation system as said integral part without the ventilation system being a separate stand-alone system (White: Figure 7, system is part of floor integrally).

G) As per Claim 17, White in view of Jeng teaches that the roof structure is a roof structure of a movable soundproof booth (Jeng: Figure 1, blows air downward from ceiling into room).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 3-8 & 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
A) The Applicant asserts that Jeng does not teach that the ventilation system is related to a space that might be ventilated by the fan filter unit. The Examiner respectfully disagrees. Jeng teaches blowing air downward from a ceiling (or roof) into a clean room, which is the space to be ventilated. Therefore all the limitations are met and the rejection is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Allen R Schult/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762